NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      JUN 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 GUILLERMO WILFREDO BARRERA-                      No.    14-72826
 HERNANDEZ, AKA Guillermo Wilfredo
 Barrera, AKA Guillermo Borrero, AKA              Agency No. A095-024-884
 Guillermo Lariosa Hernandez,

              Petitioner,                         MEMORANDUM*

    v.

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Guillermo Wilfredo Barrera-Hernandez, a native and citizen of Nicaragua,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      The record does not compel the conclusion that Barrera-Hernandez

established an exception to the asylum filing deadline to excuse his untimely

application. See 8 C.F.R. § 1208.4(a)(4), (5); see Toj-Culpatan v. Holder, 612
F.3d 1088, 1091-92 (9th Cir. 2010). Thus, we deny the petition for review as to

his asylum claim.

      Substantial evidence supports the agency’s determination that Barrera-

Hernandez failed to establish past harm rising to the level of persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (explaining that persecution

is “an extreme concept”) (quotation and citation omitted); Lim v. INS, 224 F.3d
929, 936 (9th Cir. 2000) (“Threats standing alone . . . constitute past persecution in

only a small category of cases, and only when the threats are so menacing as to

cause significant actual suffering or harm.”) (quotation and citation omitted).

Substantial evidence also supports the agency’s conclusion that Barrera-Hernandez

failed to establish an objectively reasonable fear of future persecution in

                                          2                                     14-72826
Nicaragua. See Nagoulko, 333 F.3d at 1018 (possibility of future persecution “too

speculative”). We reject his contentions that the agency ignored evidence or erred

in analyzing his claim. Thus, we deny the petition for review as to withholding of

removal.

      Finally, substantial evidence also supports the agency’s denial of Barrera-

Hernandez’s CAT claim because he failed to show it is more likely than not that he

would be tortured by the government of Nicaragua, or with its consent or

acquiescence. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We

reject Barrera-Hernandez’s contentions that the agency’s analysis was insufficient.

See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the BIA adequately

considered the evidence and sufficiently announced its decision).

      PETITION FOR REVIEW DENIED.




                                         3                                   14-72826